Citation Nr: 1212525	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain for the period from September 2, 2006, to January 22, 2008.

2.  Entitlement to an initial disability rating in excess of 20 percent for lumbosacral strain for the period beginning from January 23, 2008.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989 and from November 2004 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal effectively from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, as explained below.  

In the October 2007 rating decision the RO granted service connection for lumbosacral strain and assigned a 10 percent rating effective from September 2, 2006.  Then on January 23, 2008 the Veteran submitted a statement requesting that the RO evaluate the lumbosacral strain for an increase in rating, which is a statement the RO accepted as a claim for increase in rating for that disability.  The RO then denied the claim for a rating in excess of 10 percent in a May 2008 rating decision on the basis of the report of a VA examination earlier that month.  The Veteran then submitted in October 2008 a notice of disagreement regarding the decision to deny a disability rating in excess of 10 percent.

In summary, the RO treated the appeal as being an appeal from the May 2008 rating decision denying a claim for an increased rating in excess of 10 percent currently then in effect for lumbosacral sprain.  Subsequently in a June 2011 rating decision the RO increased the assigned disability rating from 10 to 20 percent effective from January 23, 2008, the putative date of claim for increase as identified by the 
RO.  However, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The Federal Circuit has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

In this case, in the October 2007 rating decision the RO granted service connection for lumbosacral strain and assigned a 10 percent rating effective from September 2, 2006.  The report of the May 2008 VA examination was received prior to the expiration of the appeal period following the October 2007 rating decision, and it contains new and material evidence on the claim pending at the beginning of that appeal period.  See 38 C.F.R. § 3.156(b).  That evidence is therefore considered as having been filed in connection with the claim pending at the beginning of the appeal period following the October 2007 rating decision.  38 C.F.R. § 3.156(b) (2011) requires VA to consider that evidence in connection with the October 2007 rating decision granting an initial disability rating of 10 percent.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Ultimately, the October 2007 rating decision had not become final and remained open and pending as to the initial rating claim, and must therefore be adjudicated as to the claim for an initial disability rating for lumbosacral spine in excess of 10 percent prior to January 23, 2008, and in excess of 20 percent from that date.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

In January 2012 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  At the time of that hearing the Veteran submitted an application claiming entitlement to TDIU.  Significantly, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  The record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.     

The issues of entitlement to service connection for sleep apnea and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From September 2, 2006 to January 22, 2008, in light of the Veteran's low back pain and corresponding functional impairment, the Veteran's lumbosacral strain, is productive of limitation of flexion to not more than 60 degrees; and the preponderance of the evidence is against a finding that there is limitation of flexion to 30 degrees or less, of favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least four weeks during any prior 12 month period.

2.  For the period beginning from January 23, 2008, the preponderance of the evidence is against a finding that the Veteran's low back strain is manifested by limitation of flexion to 30 degrees or less, of favorable ankylosis of the entire thoracolumbar spine, or of incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least four weeks during any prior 12 month period.

3.  Since September 2, 2006, the Veteran's lumbosacral strain has been productive of neurologic impairment of the right lower extremity that results in disability analogous to moderate incomplete paralysis of the sciatic nerve; however the preponderance of the evidence shows that the disability is not productive of moderately severe or more severe incomplete paralysis of the right lower extremity sciatic nerve.


CONCLUSIONS OF LAW

1.  From September 2, 2006 to January 23, 2008, the criteria for a 20 percent rating, for lumbosacral strain were met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a disability rating in excess of 20 percent for lumbosacral strain for the period beginning from January 23, 2008 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011). 

3.  The criteria for a separate 20 percent disability rating for right lower extremity radiculopathy associated with low back disability, have been met effective 
September 2, 2006.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

The VCAA duty to notify was satisfied by way of letters sent to the appellant between December 2006 and August 2009, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increase in the rating for his service-connected low back disability.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a June 2011 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veteran Law Judge (VLJ), which was conducted in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the January 2012 hearing, the Veterans Law Judge (VLJ) discussed the elements that were lacking to substantiate the Veteran's claim and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  



II.  Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has noted that when rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 
 
VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The designated code for vertebral fracture disability is Diagnostic Code 5235.

The RO has evaluated the appealed disability rating under rating criteria for evaluating the musculoskeletal system.  The Veteran's service-connected lumbosacral strain is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a disability rating in excess of the 20 percent initial disability rating in effect for his lumbosacral strain.  There are no other separate disability ratings in effect for any associated neurologic impairment.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of 20 percent currently in effect for the lumbar strain, chronic active myositis and strain.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the lumbar strain, chronic active myositis and strain.  The Board has reviewed the pertinent competent evidence of record including VA and private treatment records, and the report of a VA examination in August 2009.  The treatment records do not contain evidence materially inconsistent with the evidence contained in the VA examination report.

III.  Analysis

The Board has reviewed the pertinent competent evidence of record throughout the appeal period from September 2, 2006.  

1.  Musculoskeletal Low Back Disability Evaluation Based on Range of Motion

The Board has reviewed the pertinent competent evidence of record throughout the appeal period from September 2, 2006, as reflected in the findings contained in the reports of the May 2007, May 2008 and May 2011 VA examinations and other medical records on file.  

A.  Rating in Excess of 10 Percent Prior to January 23, 2008

Review of the May 2007 VA general examination shows that the Veteran reported a history of low back pain since 2005 after a prolonged marching without specific trauma.  The pain in the right paravertebral area radiated down to the right buttock and was worse with prolonged driving.  He reported having daily symptoms, which felt like a bruise.  The pain intensity ranged from 5 to 7 on a scale of 10 on a daily basis.  

On examination the lumbar spine had a normal appearance, posture, gait, curvature, and symmetry.  Range of motion study showed the following ranges in degrees for the Veteran's thoracolumbar spine: forward flexion from zero to 80 degrees out of a normal 90 degrees; extension from zero to 20 out of a normal 30 degrees; left lateral flexion from zero to 30; right lateral flexion from zero to 25, with ipsilateral pain; left lateral rotation from zero to 30; and right lateral rotation from zero to 25 out of 30 degrees, with ipsilateral pain.  There was no objective evidence of painful motion without spasm or weakness.  The Veteran had some tenderness to paravertebral muscles on the right at L3-4.

Based on the foregoing and given the Veteran's competent report of pain on motion, the Board finds that after consideration of the additional functional loss due to that pain and other factors including affording the Veteran the benefit of the doubt, the Veteran's low back condition during the period prior to January 23, 2008 is productive of forward flexion of the lumbar spine effectively limited to not greater than 60 degrees.  Cullen.  In light of the findings prior to January 23, 2008, a disability rating of 20 percent is warranted for the period prior to January 23, 2008 under the General Rating Formula for Diseases and Injuries of the Spine, particularly in light of the objective findings of pain on motion generally.  There is no significant variance in other findings on consideration prior to January 23, 2008.

Such evidence does not provide for a disability rating in excess of 20 percent for the low back disability on the basis of limitation of motion at any time prior to January 23, 2008.  The evidence on file during that period, including from the report of the May 2007 VA examination does not show symptoms  productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent disability rating during that period.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Rating in Excess of 20 percent for the Period Beginning From January 23, 2008

Review of the May 2008 VA examination findings shows that the Veteran reported complaints of low back pain with distribution of the pain from the low back into the right leg.  The Veteran reported that the pain was a constant sharp ache he rated as being at a level of 6 to 7 on a scale of 10, with flare-ups once a week resulting in pain of 8 out of 10 after activities such as excessive bending, prolonged sitting or standing; and lasting a day and easing with rest.  

On examination, range of motion study showed the following ranges in degrees for the Veteran's thoracolumbar spine (with normal range in parentheses): forward flexion from zero to 75 degrees (zero to 90); extension from zero to 20 (zero to 30); left lateral flexion from zero to 30 (zero to 30); right lateral flexion from zero to 25 (zero to 30); left lateral rotation from zero to 20 (zero to 30); and right lateral rotation from zero to 20 (zero to 30).  

The Veteran noted he had pain on flexion beginning at 35 degrees, and throughout the range from there to the end point of 75 degrees.  He had no pain with the other ranges of motion in the study above.  There was no further limitation in the ranges of motion on repeated and resisted testing.  Objective indications of painful motion included lower lumbar muscle tenderness and right sciatic notch tenderness.  
There was no spasm or guarding and gait was normal.

Review of the May 2011 VA examination report shows that the Veteran reported complaints of constant low back pain.  He reported that he wears a back brace and started getting injections.  He reported the symptoms had progressively worsened.  The Veteran reported complaints of decreased motion, stiffness, and spasm, but no weakness.   The pain was constant and felt like a sword stabbing.  He described the severity of the pain as moderate and lasting hours daily, with radiation of sharp pain down the right leg.

On examination there was no ankylosis.  There was spasm and guarding, but no atrophy.  There was pain on motion, tenderness but no weakness.  Range of motion study showed the following ranges in degrees for the Veteran's thoracolumbar spine: forward flexion from zero to 60 degrees; extension from zero to 20; left lateral flexion from zero to 25; right lateral flexion from zero to 20; left lateral rotation from zero to 20; and right lateral rotation from zero to 20.  There was objective evidence of pain on active range of motion, and on repetitive motion. There were no additional limitations after three repetitions of range of motion.

On evaluation of the evidence for the period beginning from January 23, 2008, in light of the regulatory criteria discussed above, the Board finds that the preponderance of the evidence is against a finding that the symptoms are productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or of favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent disability rating even after consideration of pain, weakness and other symptoms described in DeLuca.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

C. Conclusions

On review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, a rating in excess of 20 percent is not warranted based on range of motion at any time during the appeal period since 
September 2, 2006.  None of the findings would warrant a disability rating in excess of 20 percent for any period under consideration based on range of motion, even with consideration of factors established under DeLuca.  Id.

2.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The evidence does not show any incapacitating episodes that would warrant an evaluation on that basis in excess of the now existing 20 percent rating in effect during the appeal period since September 2, 2006.  The evidence does not show that for any part of the appeal that there are incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

The evidence shows that during a May 2007 VA general examination, the Veteran reported that he had been incapacitated by his back 10 times in the previous 20 years, when he had been in quarters for 24 hours, with the last episode being in 2006.  Reports of VA examinations in May 2008 and May 2011 show no indication of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  Indeed, at the May 2008 VA examination the examiner noted that the Veteran had not had any physician-directed bed rest in the last 12 months.  At that time the examiner noted that the Veteran was able to walk unaided.  He used a back brace but no cane or other such assistive device and he could walk 2.5 miles.  The examiner noted that the effect on the Veteran's occupation was that he could not lift heavy objects or do overhead work.  He was able to drive.  Further, at the May 2011 examination, the Veteran's activities of daily living were restricted only in that he was unable to push and pull, bend, climb or ambulate for any extended period of time.  The effects on occupational activities consisted of decreased mobility and problems with lifting and carrying, and pain.  

None of the evidence on file shows that there are incapacitating episodes having a total duration of at least four weeks, during any past 12 months period.  Thus, none of the evidence on file shows any significant incapacitating episodes so as to warrant an evaluation in excess of the now existing 20 percent in effect from September 2, 2006, on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

3.  Associated Lower Extremities Neurologic Symptoms

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

During the May 2007 VA examination, the Veteran reported complaints of low back pain radiating down to the right buttock.  On examination, neurologic examination of the lower extremities revealed motor, sensory, and deep tendon reflexes to be intact; and Lasegue sign was negative.  

At the May 2008 VA examination the Veteran reported having numbness in the right leg coming from the back to the foot twice a week after prolonged sitting or standing.  The Veteran reported that he had no other symptoms including weakness.  On examination there were objective findings of right lower lumbar muscle tenderness and right sciatic notch tenderness.  On motor examination the Veteran had normal tone and strength of the lower extremities without atrophy.  The report concludes with a diagnosis of low back strain with right sided sciatica.

At the May 2011 VA examination, the Veteran had no leg or foot weakness.  He did have spine pain of the lower back, around his right leg, which radiated down the right leg.  The examiner found the Veteran's gait to be abnormal in that he walked with feet turned out.  On neurologic examination of the lower extremities, sensory testing was normal, and motor examination was rated 5 (active movement against full resistance), in the lower extremities, bilaterally.  The diagnosis did not address neurological deficits.

At the Veteran's January 2012 Travel Board hearing the Veteran testified that he had pain that radiated down the right leg but had no problem with the left leg.  

In summary, the reports of the two above discussed VA examinations contain findings consistent with right lower extremity radiculopathy related to the low back disability.  The Veteran is competent to provide evidence regarding the radicular-like symptoms in the right lower extremity, and as to the level of severity of pain or numbness he perceives in the right lower extremity. 38 C.F.R. § 3.159(a)(2).  The findings described in the VA examination reports discussed above are consistent with the Veteran's complaints of radicular symptoms originating from the lumbosacral spine area into the right lower extremity.

The Board finds that the competent evidence of record warrants a separate disability rating for the right lower extremity for radiculopathy.  The evidence does not show, however, and the Veteran does not claim that he has any left lower extremity radiculopathy related to the low back disability.  

Giving the Veteran the benefit of the doubt, the Board finds that the description of pertinent findings on file are productive of moderate incomplete paralysis in the right lower extremity.  These findings are shown to consist solely of sensory involvement, with no indication of associated weakness, atrophy, or other such organic changes of that extremity.  On that basis, the Board finds that the competent evidence of record warrants a separate disability rating of 20 percent for the right lower extremity, for radiculopathy in that lower extremity associated with the low back disability, reflecting symptoms productive of moderate incomplete paralysis.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  

The Board finds that the preponderance of the evidence is against granting a separate disability rating greater than 20 percent for the right lower extremity, for neurologic manifestations associated with the low back strain.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  The lay and medical evidence as discussed above does not show that the impairment of the right lower extremity is productive of more than moderate incomplete paralysis of the sciatic nerve.  There is no evidence that the impairment approximates moderately severe or greater impairment in the right leg.  The Board finds that the 20 percent disability rating is warranted throughout the appeal period from September 2, 2006.

4.  Other Potentially Related Objective Neurologic Abnormalities 

The report of the May 2008 VA examination of the spine shows that the Veteran reported that other than right leg numbness, he had no other separate neurological symptoms associated with his low back disability.  He indicated that he did not have any bladder or bowel complaints or erectile dysfunction.  During the May 2011 VA examination the Veteran reported he had no history of pertinent urinary symptoms, fecal incontinence or erectile dysfunction.  Thus, the preponderance of the evidence is against a finding of other neurologic abnormalities associated with the service-connected low back disability.  The competent evidence does not show and the Veteran denies having any other objective neurologic abnormalities associated with the low back disability, so as to warrant a separate evaluation on that account.  

5.  Conclusions

As to the grants here, in light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  In this case, however, the medical evidence associated with the relevant periods does not include any that would warrant an evaluation in excess of the ratings granted here.  See Fenderson; Hart supra.  As such any additional staged ratings are not warranted for that disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's low back disability claim decided here.  The Veteran has not described any unusual or exceptional features associated with his low back disability.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  Thus there is no basis for any further staged rating, pursuant to Hart, and the preponderance of the evidence is against the grant of a disability rating in excess of that assigned here. 

Finally, if a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
This matter is addressed in the Remand below.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 20 percent for lumbosacral strain effective from 
September 2, 2006, to January 22, 2008, is granted.

A disability rating in excess of 20 percent for lumbosacral strain for the period from January 23, 2008, is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 10 percent effective from January 23, 2008, for right lower extremity radiculopathy associated with lumbosacral strain, is granted.

REMAND

For the reasons below a remand is necessary regarding the claims for service connection for sleep apnea, and the claim for TDIU.

With respect to the sleep apnea service connection claim, the report of an August 2010 VA examination for respiratory diseases shows that the examiner noted that the Veteran reported no sleep problems during a May 2007 VA examination.  The examiner reviewed the Veteran's medical history and examined the Veteran.  Test results included that from an April 2009 sleep study containing a diagnosis of obstructive sleep apnea.  
At the conclusion of the August 2010 examination report, the examiner diagnosed obstructive sleep apnea.  The examiner opined that the obstructive sleep apnea was less likely as not (less than 50/50 percent probability) caused by or a result of military service.  In other words, the examiner opined that this was not a case in which it was at least as likely as not that the obstructive sleep apnea disorder was related to service.  The examiner based that opinion counter to the Veteran's claim on the rationale that there were no sleep complaints on previous VA examination in May 2007, and there were no records of such treatment in service.  

Premised on that basis, the VA examiner's opinion in effect is looking at whether sleep apnea is directly related to service in that it looks at whether the symptoms began in service or by the time of the May 2007 VA examination, which was within a year of discharge.  That opinion, however, did not include a response as to the likelihood that the present obstructive sleep apnea may be related to a service-connected disability, such as to include as due to or aggravated by medications taken for a service-connected disability.  Because of the possibility of such a relationship, and given the medication including pain medication taken for the various service-connected disabilities, the claim must be remanded to obtain a medical opinion to determine whether the Veteran's obstructive sleep apnea is due to or aggravated by a service-connected disability to include any medication taken for such disability.

Regarding the TDIU claim, as noted in the introduction above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran may be unemployed due, at least in part if not altogether, to symptoms of his service-connected low back disability.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his service-connected disabilities on his employability.  After all appropriate development has been completed the Veteran's TDIU claim must be adjudicated.   

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in April 2011.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board reviewed Virtual VA records, which did not reveal any medical records material to the claim. Any private treatment records not on file and pertaining to the sleep apnea disorder or TDIU claims should also be obtained prior to any examination.

Accordingly, the case is REMANDED for the following action:

1.   Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his sleep apnea problems and his service-connected disabilities.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to specifically include such records from the VA since April 2011, including outstanding records stored on Virtual VA, and associate all obtained records with the claims folders.

3.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran describing their impressions regarding the onset and chronicity of any sleep apnea disorder since service, and as to the impact of service-connected disabilities on his ability to work.  The Veteran should also provide a list of medications used for service-connected disabilities, including all pain medications for his low back disability.

4.  After completion of the above development, schedule the Veteran for VA examinations to determine (A) the nature extent, onset and likely etiology of any obstructive or other sleep apnea disorder found to be present; and (B) entitlement to TDIU.  The claims folder and a copy of this Remand must be provided to and reviewed by each examiner in conjunction with these examinations.  

(A)  Chronic Sleep Apnea Disorder Examination: In offering opinions, the examiner must acknowledge and discuss the Veteran's report regarding the onset of his chronic sleep apnea disability and its relationship to service or to his service-connected disabilities, to include any medications used to treat such disabilities, and any current relevant symptoms and diagnosis regarding any chronic sleep apnea condition found.  

The examiner should elicit from the Veteran a history of sleep apnea symptoms since service, and of medications taken for his service-connected disabilities.  Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not that any chronic sleep apnea disorder diagnosed is related to or had its onset in service, or was caused or aggravated by a service-connected disability, to include medications taken for such disabilities, including Hydrocodone, naproxen, cyclobenzaprine, Gabapentin, Tramadol, or steroid injections taken for his low back disability.  

(B)  TDIU Examination: Examine the Veteran regarding the claim of entitlement to a TDIU. The examiner should conduct any appropriate tests and studies required.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (1) cubital tunnel syndrome, ulnar nerve, right forearm and hand, status post transposition of the ulnar nerve; (2) lumbosacral strain; (3) status post dislocated elbow with posttraumatic arthritis and osteochondral loose body; (4) patella femoral syndrome, status post torn anterior cruciate ligament, right knee; and (5) right lower extremity radiculopathy associated with lumbosacral strain.  

If in the opinion requested for the Chronic Sleep Apnea Disorder examination above, the examiner finds that it is at least as likely as not that a chronic sleep apnea disorder is related to or had its onset in service, or was caused or aggravated by a service-connected disability, then in providing the above opinion as to TDIU, the examiner should include consideration of such chronic sleep apnea disorder along with the above listed service-connected disabilities.  If not, then only the currently service connected disabilities can be considered in rendering the opinion as to the Veteran's employability.  If the examiner finds that he or she is unable to provide any portion of the requested opinion without resorting to speculation, he or she should give the reasons and bases for this determination and identify any outstanding evidence that may enable him or her to provide the requested opinions. 
For each examination above, all findings and conclusions, and the rationale for all opinions expressed by an examiner should be provided in a legible report.

5.  Then readjudicate the Veteran's claims of entitlement to service connection for sleep apnea and to a TDIU.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


